Citation Nr: 1509798	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  02-10 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic fatigue syndrome.  

4.  Entitlement to service connection for an undiagnosed illness manifested by headaches and right hand tremor.

5.  Entitlement to service connection for bone spurs.

6.  Entitlement to service connection for connection for sleep apnea.

7.  Entitlement to service connection for hypercholesterolemia.

8.  Entitlement to service connection for left ankle condition.

9.  Entitlement to service connection for low back pain.

10.  Entitlement to service connection for a carotid artery condition.

11.  Entitlement to service connection for depression.   

12.  Entitlement to service connection for enlarged right testicle, to include compensation pursuant to 38 U.S.C.A. § 1151.

13.  Entitlement to service connection for gastrointestinal disorder, Barrett's esophagus, hiatal hernia, and H. Pylori.

14.  Entitlement to service connection for irritable bowel syndrome.

15.  Entitlement to service connection for eye pain.

16.  Entitlement to service connection for plantar fasciitis to include as secondary to bilateral pes planus.

17.  Entitlement to service connection for cyst on right side of back.

18.  Entitlement to service connection for a respiratory disorder resulting from silica inhalation.  

19.  Entitlement to service connection for chronic aches, memory loss, and nervousness to include as due to an undiagnosed illness.

20.  Entitlement to service connection for traumatic brain injury, to include the threshold question of whether new and material evidence was received to reopen a prior claim. 

21.  Entitlement to service connection for diabetes mellitus, type 2.

22.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type 2.

23.  Entitlement to a compensable disability evaluation for hearing loss prior to January 25, 2012, and a disability evaluation in excess of 10 percent beginning January 25, 2012. 

24.  Entitlement to an increased disability evaluation in excess of 10 percent for reactive lymph node enlargement, cervical region.  

25.  Entitlement to an increased disability evaluation in excess of 10 percent for pseudofolliculitis barbae. 

26.  Entitlement to an increased disability evaluation in excess of 30 percent for gastritis.  

27.  Entitlement to an increased disability evaluation in excess of 10 percent for infrapatellar tendonitis, right knee.  

28.  Entitlement to a compensable disability evaluation for scar, submandibular region prior to June 4, 2004, and a disability evaluation in excess of 10 percent  beginning June 4, 2004, to include an earlier effective date of February 28, 2000.  

29.  Entitlement to an increased disability evaluation in excess of 10 percent for postoperative scars residuals of right knee arthroscopy and lateral release.

30.  Entitlement to an increased disability evaluation in excess of 10 percent for tinnitus.  

31.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 1984, and from March 1991 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a Board hearing in this matter.  In January 2015, the Veteran's representative clarified that he preferred a videoconference hearing.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative should be notified of the date, time and location of the hearing.  The AMC/RO should place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




